974 F.2d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL NO. 806, LABORERS' INTERNATIONAL UNION OF NORTHAMERICA, AFL-CIO, CLC, Respondent.
No. 91-70404.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 18, 1992.Decided Sept. 2, 1992.

1
On Application for Enforcement of an Order of the National Labor Relations Board, NLRB No. 21-CB-8978.

NLRB

2
ORDER ENFORCED.


3
Before TANG, and CYNTHIA HOLCOMB HALL, Circuit Judges, and WALKER,* District Judge.


4
ORDER**


5
The Order of the Board is hereby enforced.   Substantial evidence exists to support the finding that the Union's coercive conduct was motivated primarily by the dissident members' protected concerted activities, rather than by personal animosity.   Teamsters Local No. 729, 189 N.L.R.B. 1056, 1057 (1983).   We find upon review that there is also substantial evidence to support the ALJ's several findings of violation of section 8(b)(1)(A) of the National Labor Relations Act, 29 U.S.C. § 158(b)(1)(A).   See Carpenters Union Local No. 205 v. N.L.R.B., 915 F.2d 490, 494 (9th Cir.1990).


6
The order is ENFORCED.



*
 Honorable Vaughn R. Walker, United States District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3